TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 10, 2019



                                      NO. 03-19-00549-CR


                                 Cody James Kelley, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.